Exhibit 10.1
(FORM) [c74696c7469601.gif]

 

 



--------------------------------------------------------------------------------



 



W81XWH-06-C-0386
P00001
Page 2 of 12
SECTION SF 30 BLOCK 14 CONTINUATION PAGE
SUMMARY OF CHANGES
SECTION A — SOLICITATION/CONTRACT FORM
The total cost of this contract was increased by $750,000.00 from $99,998.00 to
$849,998.00.
The following have been modified:
CONTRACT INFORMATION
Contract Specialist:
U.S. Army Medical Research Acquisition Activity (USAMRAA)
ATTN: MCMR-AAA-B/Ms. Lisa Sawyer
820 Chandler Street
Fort Detrick, MD 21702-5014
Voice: 301-619-6661
Fax: 301-619-2254
E-mail: lisa.sawyer@amedd.army.mil
Contracting Officer (KO) (Authorized official to bind the Government in
Contracts):
U.S. Army Medical Research Acquisition Activity (USAMRAA)
ATTN: MCMR-AAA-B/Mr. Joseph S. Little
820 Chandler Street
Fort Detrick, MD 21702-5014
Voice: 301-619-2546
Fax: 301-619-3166
E-mail: joseph.little@amedd.army.mil
Contracting Officer’s Representative (COR) (Government customer/office receiving
supplies/services):
U.S. Army Medical Research and Materiel Command
Telemedicine and Advanced Technology Research Center
ATTN: MCMR-ZB-T/Dr. Gary Gilbert
504 Scott Street
Fort Detrick, MD 21702-5012
Voice: 301-619-4043
E-mail: gilbert@tatrc.org
CONTRACT SUMMARY
RESEARCH TITLE: Advanced Robotic Detection of Chemical Agents, Toxic Industrial
Gases, and IEDs for Force Health Protection
PRINCIPAL INVESTIGATOR/PROJECT MANAGER: Mr. James Weiss
TERM OF CONTRACT: Phase I — 15 August 2006 — 14 July 2007 (Research ends 14
February 2006) The additional 5 months are to allow 1 month for submission of
final report and 4 months to allow for Phase II determination.

 

 



--------------------------------------------------------------------------------



 



W81XWH-06-C-0386
P00001
Page 3 of 12
No costs will be recognized for the period 15 July 2007 — 3 August 2008.

     
Phase II:
  Year 1: 4 August 2008 – 3 August 2009
 
   
 
  Year 2 to be incrementally funded: 4 August 2009 – 3 January 2011 (Research
ends on 3 August 2010). The additional 5 months are to allow for close-out. The
scope of this contract encompasses the complete Army process to include all
phases of the award. Therefore, the term of this contact is for up to five
(5) years unless otherwise ending sooner.

     
CONTRACT VALUE, PHASE I:
  $99,998.00
 
   
CONTRACT VALUE, PHASE II:
  Year 1: $375,000
 
  Year 2: $375,000 (Unfunded)
 
   
FUNDING PROVIDED TO DATE:
  $474,998.00
 
   
CONTRACT TYPE:
  Firm Fixed Price

SECTION B — SUPPLIES OR SERVICES AND PRICES
Global Changes
CLIN 0001 — CLIN 0002
The NAICS code has changed from 541710 to 541711.

 

 



--------------------------------------------------------------------------------



 



W81XWH-06-C-0386
P00001
Page 4 of 12
CLIN 0003 is added as follows:

                                          ITEM NO     SUPPLIES/SERVICES  
QUANTITY     UNIT     UNIT PRICE     AMOUNT   0003         12     Months     $
31,250.00     $ 375,000.00           SBIR Phase II — Year I                 FFP
                The Contractor shall furnish the necessary equipment, personnel,
facilities, and supplies to conduct the SBIR Phase II research objectives in
accordance with the Contract Schedule and the Contractor’s Proposal No. A2-3228,
Topic Number A06-T029, entitled “Advanced Robotic Detection of Chemical Agents,
Toxic Industrial Gases, and IEDs for Force Health Protection,” dated 12
March 2008, which is hereby incorporated by reference. ERMS Log No. 06188012.
PI: James Weiss. See Section G for payment instructions. Twelve monthly progress
reports are to be provided.                
 
                                        Period of Performance: 4 August 2008 - 3
August 2009                 FOB: Destination                         MFR PART
NR: s                         PURCHASE REQUEST NUMBER: W81XWH8175M660          
             
 
                                     
 
                                       
 
                  NET AMT   $ 375,000.00             ACRN AB   $ 375,000.00    
      CIN: W81XWH8175M6600001        

 

 



--------------------------------------------------------------------------------



 



W81XWH-06-C-0386
P00001
Page 5 of 12
CLIN 0004 is added as follows:

                                          ITEM NO     SUPPLIES/SERVICES  
QUANTITY     UNIT     UNIT PRICE     AMOUNT   0004         12     Months     $
31,250.00     $375,000.00           SBIR Phase II — Year 2 Unfunded            
    FFP                 The Contractor shall furnish the necessary equipment,
personnel, facilities, and supplies to conduct the SBIR Phase II research
objectives in accordance with the Contract Schedule and the Contractor’s
Proposal No. A2-3228, Topic Number A06-T029, entitled “Advanced Robotic
Detection of Chemical Agents, Toxic Industrial Gases, and IEDs for Force Health
Protection,” dated 12 March 2008, which is hereby incorporated by reference.
ERMS Log No. 06188012. PI: James Weiss. See Section G for payment instructions.
Twelve monthly progress reports are to be provided.                
 
                                        Period of Performance: 4 August 2009 - 3
January 2011 (Research ends 3 August 2010). The additional 5 months are to allow
for contract closeout.                
 
                                        FOB: Destination                
PURCHASE REQUEST NUMBER: W81XWH8175M660                
 
                                     
 
                                       
 
                  NET AMT   $ 375,000.00  

CLIN 0005 is added as follows:

                                          ITEM NO     SUPPLIES/SERVICES  
QUANTITY     UNIT     UNIT PRICE     AMOUNT   0005         NSP          
Contractor Manpower Report (CMR)                 FFP                 Price
associated with the input of the Accounting for Contract Services is $0.
Manpower hours shall be entered into the CMR website, which is maintained and
operated by the Assistant Secretary of the Army (Manpower & Reserve Affairs).
See the “CMR” paragraph in the SOW under Section C for this instructions for
reporting. Unit Identification Code for the Requiring Activity is W03JAA.      
         
FOB: Destination
                                       
 
                                     
 
                                       
 
                  NET AMT        

 

 



--------------------------------------------------------------------------------



 



W81XWH-06-C-0386
P00001
Page 6 of 12
SECTION C — DESCRIPTIONS AND SPECIFICATIONS
The following have been modified:
PROJECT MANAGER
The Project Manager for this contract is James Weiss. This individual shall be
continuously responsible for the conduct of the research project. The contractor
shall obtain the Contracting Officer’s approval to change the Project Manager or
to continue the research work during a continuous period in excess of three
months without the participation of an approved Project Manager. This contract
is based on the Project Manager devoting 240 hours of effort to the project over
the term of the contract. The contractor shall advise the Contracting Officer if
the Principal Investigator will, or plans to, devote substantially less effort
to the work than estimated in the contractor’s proposal. A curriculum vitae
shall be provided for professional associates added to the research project or
substituted during the course of work.
SECTION E — INSPECTION AND ACCEPTANCE
The following Acceptance/Inspection Schedule was added for CLIN 0003:

             
INSPECT AT
  INSPECT BY   ACCEPT AT   ACCEPT BY
Destination
  Government   N/A   Government

The following Acceptance/Inspection Schedule was added for CLIN 0004:

             
INSPECT AT
  INSPECT BY   ACCEPT AT   ACCEPT BY
Destination
  Government   Destination   Government

The following Acceptance/Inspection Schedule was added for CLIN 0005:

             
INSPECT AT
  INSPECT BY   ACCEPT AT   ACCEPT BY
Destination
  Government   Destination   Government

SECTION F — DELIVERIES OR PERFORMANCE
The following Delivery Schedule item has been added to CLIN 0005:

              DELIVERY DATE   QUANTITY   SHIP TO ADDRESS   UIC   POP 04-AUG-2008
TO  
N/A
  USA MED RESEARCH AND MATERIEL COM   W23RYX 03-JAN-2011  
 
  JUANITA LIVINGSTON
       
 
  504 SCOTT STREET
       
 
  FORT DETRICK MD 21702-5012
       
 
  FOB: Destination    

The following have been modified:
PERIOD OF PERFORMANCE
The Period of Performance for this STTR Phase 1 contract is 15 August 2006 – 14
July 2007 (research ends 14 February 2007 for base period). The additional
5 months are to allow 1 month for submission of final report and 4 months to
allow for Phase II determination. Phase II Year 1: 4 August 2008 – 3
August 2009; Phase II, Year 2 to be incrementally funded: 4 August 2009 – 3
January 2011 (Research ends 3 August 2010).

 

 



--------------------------------------------------------------------------------



 



W81XWH-06-C-0386
P00001
Page 7 of 12
REPORTING REQUIREMENTS (MARCH 2005) (USAMRAA)
REPORTING REQUIREMENTS (JAN 2007) (USAMRAA)
Technical reporting requirements (Programmatic Line Review, Monthly, Quarterly,
and/or Annual/Final Reports) applicable to this award are annotated below:
PROGRAMMATIC LINE REVIEW (PLR)
a. The reporting requirements for Telemedicine and Advanced Technology Research
Center (TATRC) include quarterly, annual and final reports and the Principal
Investigator’s (PI’s) participation in at least one programmatic line review
(PLR) for this project each year of the project’s period-of-performance.
b. The PI shall prepare for and participate in at least one PLR for this project
for each year of the project’s term, at the COR’s request. The invitation and
format for the programmatic review will be provided by TATRC at least 90 days
prior to the meeting. The meetings will generally be held in the Fort Detrick,
Maryland, area, but may occur elsewhere in the U.S. Participation in the PLR
will be in lieu of submitting next scheduled Quarterly report required under the
award.
MONTHLY TECHNICAL PROGRESS REPORTS
a. The contractor shall submit a Monthly Technical Progress Report covering work
accomplished during each month of contract performance. It shall be brief,
factual, and informal, and shall be prepared in accordance with the following:
(l) Cover containing:
(a) Contract number and title
(b) Type of report, sequence number of report, and period of performance being
reported
(c) Contractor’s name, address, and telephone number
(d) Principal Investigator
(e) Date of publication
(f) Contracting Officer’s Representative
(2) Section I — A brief introduction covering the purpose and scope of the
research effort.
(3) Section II — A brief description of overall progress to date plus a separate
description for each task or other logical segment of work on which effort was
expended during the report period. Description shall include pertinent data and
graphs in sufficient detail to explain any significant results achieved.
(4) Section III — Problem Areas
(a) A description of current problems that may impede performance along with
proposed corrective action.

 

 



--------------------------------------------------------------------------------



 



W81XWH-06-C-0386
P00001
Page 8 of 12
(b) A description of anticipated problems that have a potential to impede
progress and what corrective action is planned should the problem materialize.
(5) Section IV — A description of work to be performed during the next reporting
period.
(6) Section V — Administrative Comments (Optional) — Description of proposed
site visits and participation in technical meetings, journal manuscripts in
preparation, coordination with other organizations conducting related work, etc.
(7) Section VI — A Gantt Chart showing actual progress versus scheduled
progress.
b. Monthly Technical Progress Reports shall be prepared by the seventh day
following the month being reported, and shall be received within 10 days of the
report month. The Monthly Technical Progress Report shall be submitted to the
following addresses:

     
One Copy:
  Director
 
  U.S. Army Medical Research Acquisition Activity (USAMRAA)
 
  ATTN: MCMR-AAA-B (W81XWH-06-C-0386)
 
  820 Chandler Street
 
  Fort Detrick, MD 21702-5014
 
   
One Copy:
  Telemedicine and Advanced Technology Research Center
 
  Attn: Dr. Gary Gilbert
 
  504 Scott Street
 
  Fort Detrick, MD 21702-5012
 
  Email: gilbert@tatrc.org

FORMAT REQUIREMENTS FOR ANNUAL/FINAL REPORTS
a. Annual reports must provide a complete summary of the research
accomplishments to date with respect to the approved Statement of Work. Journal
articles can be substituted for detailed descriptions of specific aspects of the
research, but the original articles must be attached to the report as an
appendix and appropriately referenced in the text. The importance of the report
to decisions relating to continued support of the research cannot be
over-emphasized. A report shall be submitted within 30 calendar days of the
anniversary date of the award (a final report will be submitted upon completion
of the research (last year of the award)).
b. A final report summarizing the entire research effort, citing data in the
annual reports and appended publications shall be submitted at the end of the
award performance period. The final report will provide a complete reporting of
the research findings. Journal publications can be substituted for detailed
descriptions of specific aspects of the research, but an original copy of each
publication must be attached as an appendix and appropriately referenced in the
text. All final reports must include a bibliography of all publications and
meeting abstracts and a list of personnel (not salaries) receiving pay from the
research effort.
Although there is no page limitation for the reports, each report shall be of
sufficient length to provide a thorough description of the accomplishments with
respect to the approved Statement of Work. Submission of the report in
electronic format (PDF or Word file only) shall be submitted to
https://ers.detrick.army.mil.
All reports shall have the following elements, in this order:
FRONT COVER: A Sample front cover is provided at
https://mrmc.detrick.army.mil/rrpindex.asp. The Accession Document (AD) Number
should remain blank.

 

 



--------------------------------------------------------------------------------



 



W81XWH-06-C-0386
P00001
Page 9 of 12
STANDARD FORM 298: A Sample SF 298 is provided at
https://mrmc.detrick.army.mil/rrpindex.asp. The abstract in Block 13 must state
the purpose, scope, major findings and be an up-to-date report of the progress
in terms of results and significance. Subject terms are keywords that may have
previously assigned to the proposal abstract or are keywords that may be
significant to the research. The number of pages shall include all pages that
have printed data (including the front cover, SF 298, table of contents, and all
appendices). Please count pages carefully to ensure legibility and that there
are no missing pages as this delays processing of reports. Page numbers should
be typed: please do not hand number pages.
TABLE OF CONTENTS: Sample table of contents provided at
https://mrmc.detrick.army.mil/rrpindex.asp.
INTRODUCTION: Narrative that briefly (one paragraph) describes the subject,
purpose and scope of the research.
BODY: This section of the report shall describe the research accomplishments
associated with each task outlined in the approved Statement of Work. Data
presentation shall be comprehensive in providing a complete record of the
research findings for the period of the report. Provide data explaining the
relationship of the most recent findings with that of previously reported
findings. Appended publications and/or presentations may be substituted for
detailed descriptions of methodology but must be referenced in the body of the
report. If applicable, for each task outlined in the Statement of Work,
reference appended publications and/or presentations for details of result
findings and tables and/or figures. The report shall include negative as well as
positive findings. Include problems in accomplishing any of the tasks.
Statistical tests of significance shall be applied to all data whenever
possible. Figures and graphs referenced in the text may be embedded in the text
or appended. Figures and graphs can also be referenced in the text and appended
to a publication. Recommended changes or future work to better address the
research topic may also be included, although changes to the original Statement
of Work must be approved by the Army Contracting Officer’s Representative. This
approval must be obtained prior to initiating any change to the original
Statement of Work.
KEY RESEARCH ACCOMPLISHMENTS: Bulleted list of key research accomplishments
emanating from this research.
REPORTABLE OUTCOMES: Provide a list of reportable outcomes that have resulted
from this research to include:
manuscripts, abstracts, presentations; patents and licenses applied for and/or
issued; degrees obtained that are supported by this award; development of cell
lines, tissue or serum repositories; infomatics such as databases and animal
models, etc.; funding applied for based on work supported by this award;
employment or research opportunities applied for and/or received based on
experience/training supported by this award.
CONCLUSION: Summarize the results to include the importance and/or implications
of the completed research and when necessary, recommend changes on future work
to better address the problem. A “so what section” which evaluates the knowledge
as a scientific or medical product shall also be included in the conclusion of
the report.
REFERENCES: List all references pertinent to the report using a standard journal
format (i.e. format used in Science, Military Medicine, etc.).
APPENDICES: Attach all appendices that contain information that supplements,
clarifies or supports the text. Examples include original copies of journal
articles, reprints of manuscripts and abstracts, a curriculum vitae, patent
applications, study questionnaires, and surveys, etc.
Pages shall be consecutively numbered throughout the report. DO NOT RENUMBER
PAGES IN THE APPENDICES.

 

 



--------------------------------------------------------------------------------



 



W81XWH-06-C-0386
P00001
Page 10 of 12
Mark all pages of the report which contain proprietary or unpublished data that
should be protected by the U.S. Government. REPORTS NOT PROPERLY MARKED FOR
LIMITATION WILL BE DISTRIBUTED AS APPROVED FOR PUBLIC RELEASE. It is the
responsibility of the Principal Investigator to advise the U.S. Army Medical
Research and Materiel Command when restricted limitation assigned to a document
can be downgraded to Approved for Public Release. DO NOT USE THE WORD
“CONFIDENTIAL” WHEN MARKING DOCUMENTS.
SECTION G — CONTRACT ADMINISTRATION DATA
Accounting and Appropriation
Summary for the Payment Office
As a result of this modification, the total funded amount for this document was
increased by $375,000.00 from $99,998.00 to $474,998.00.
CLIN 0003:
Funding on CLIN 0003 is initiated as follows:
ACRN: AB
CIN: W81XWH8175M6600001
Acctng Data: 2182040000006N6N7A66550286100255YPSTTR0MIPR8J6NR4D1888P66ST011071
Increase: $375,000.00
Total: $375,000.00
The following have been modified:
PAYMENTS
a. CLIN 0001AA: The Government agrees to provide five partial payments of
$16,666.33 upon receipt and acceptance of five monthly progress reports.
b. CLIN 0001AB: The Government agrees to provide one partial payments of
$16,666.65 upon receipt and acceptance of the final report for Phase I.
c. CLIN 0003: The Government agrees to provide twelve (12) partial payments of
$31,250 upon receipt and acceptance of twelve (12) monthly progress reports.
d. CLIN 0004: The Government agrees to provide twelve (12) partial payments of
$31,250 upon receipt and acceptance of twelve (12) monthly progress reports and
one final report.

 

 



--------------------------------------------------------------------------------



 



W81XWH-06-C-0386
P00001
Page 11 of 12
INVOICE PROCEDURES:
a. The Contractor shall submit electronically by e-mail to
kathy.guertin@det.amedd.army.mil the monthly/final reports and the Standard Form
(SF) 1034, Public Voucher for Purchases and Services Other Than Personal. The SF
1034 can be obtained from:
http://www.usamraa.army.mil/pages/index.cfm
b. Each voucher submitted must state the period of performance. Each voucher
submitted must request payment for the amount stated in the Payment clause.
SECTION I — CONTRACT CLAUSES
The following have been added by full text:
252.232-7007      LIMITATION OF GOVERNMENT’S OBLIGATION (MAY 2006)
(a) Contract line item(s) 0001 through 0005 are incrementally funded. For these
item(s), the sum of $474,998.00 of the total price is presently available for
payment and allotted to this contract. An allotment schedule is set forth in
paragraph (j) of this clause.
(b) For items(s) identified in paragraph (a) of this clause, the Contractor
agrees to perform up to the point at which the total amount payable by the
Government, including reimbursement in the event of termination of those item(s)
for the Government’s convenience, approximates the total amount currently
allotted to the contract. The Contractor is not authorized to continue work on
those item(s) beyond that point. The Government will not be obligated in any
event to reimburse the Contractor in excess of the amount allotted to the
contract for those item(s) regardless of anything to the contrary in the clause
entitled “TERMINATION FOR THE CONVENIENCE OF THE GOVERNMENT.” As used in this
clause, the total amount payable by the Government in the event of termination
of applicable contract line item(s) for convenience includes costs, profit and
estimated termination settlement costs for those item(s).
(c) Notwithstanding the dates specified in the allotment schedule in paragraph
(j) of this clause, the Contractor will notify the Contracting Officer in
writing at least ninety days prior to the date when, in the Contractor’s best
judgment, the work will reach the point at which the total amount payable by the
Government, including any cost for termination for convenience, will approximate
85 percent of the total amount then allotted to the contract for performance of
the applicable item(s). The notification will state (1) the estimated date when
that point will be reached and (2) an estimate of additional funding, if any,
needed to continue performance of applicable line items up to the next scheduled
date for allotment of funds identified in paragraph (j) of this clause, or to a
mutually agreed upon substitute date. The notification will also advise the
Contracting Officer of the estimated amount of additional funds that will be
required for the timely performance of the item(s) funded pursuant to this
clause, for subsequent period as may be specified in the allotment schedule in
paragraph (j) of this clause, or otherwise agreed to by the parties. If after
such notification additional funds are not allotted by the date identified in
the Contractor’s notification, or by an agreed substitute date, the Contracting
Officer will terminate any item(s) for which additional funds have not been
allotted, pursuant to the clause of this contract entitled “TERMINATION FOR THE
CONVENIENCE OF THE GOVERNMENT”.

 

 



--------------------------------------------------------------------------------



 



W81XWH-06-C-0386
P00001
Page 12 of 12
(d) When additional funds are allotted for continued performance of the contract
line item(s) identified in paragraph (a) of this clause, the parties will agree
as to the period of contract performance which will be covered by the funds. The
provisions of paragraph (b) through (d) of this clause will apply in like manner
to the additional allotted funds and agreed substitute date, and the contract
will be modified accordingly.
(e) If, solely by reason of failure of the Government to allot additional funds,
by the dates indicated below, in amounts sufficient for timely performance of
the contract line item(s) identified in paragraph (a) of this clause, the
Contractor incurs additional costs or is delayed in the performance of the work
under this contract and if additional funds are allotted, an equitable
adjustment will be made in the price or prices (including appropriate target,
billing, and ceiling prices where applicable) of the item(s), or in the time of
delivery, or both. Failure to agree to any such equitable adjustment hereunder
will be a dispute concerning a question of fact within the meaning of the clause
entitled “disputes.”
(f) The Government may at any time prior to termination allot additional funds
for the performance of the contract line item(s) identified in paragraph (a) of
this clause.
(g) The termination provisions of this clause do not limit the rights of the
Government under the clause entitled “DEFAULT.” The provisions of this clause
are limited to work and allotment of funds for the contract line item(s) set
forth in paragraph (a) of this clause. This clause no longer applies once the
contract if fully funded except with regard to the rights or obligations of the
parties concerning equitable adjustments negotiated under paragraphs (d) or
(e) of this clause.
(h) Nothing in this clause affects the right of the Government to this contract
pursuant to the clause of this contract entitled “TERMINATION FOR CONVENIENCE OF
THE GOVERNMENT.”
(i) Nothing in this clause shall be construed as authorization of voluntary
services whose acceptance is otherwise prohibited under 31 U.S.C. 1342.
(j) The parties contemplate that the Government will allot funds to this
contract in accordance with the following schedule:
On execution of modification P00001 — $474,998.00
On or about 15 July 2009 — $375,000.00 (End of clause)
(End of Summary of Changes)

 

 